Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 8-15 are pending for examination.
Claims 6-7 and 16-39 were cancelled in an amendment dated 07/29/2019.

Allowable Subject Matter
Claims 1-5 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 8, and 13 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “in response to the IO error corresponding to the failure of the at least one SSD, configuring, by the host device, an address mapping table such that the address mapping table includes stripe data at a spare SSD”
Claim 8: “reading, by the at least one SSD, stripe data from an address mapping table of the spare SSD; recovering, by the at least one SSD, lost data by performing the auto-rebuild operation without intervention from the host device”
Claim 13: “enabling, by the host device, a snapshot feature for at least one SSD of the plurality of SSDs to manage snapshot data of an address mapping table; sending, by the host device, a snapshot 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record

The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Park et al. (US Patent Application Publication No. US 20220058086 A1) teaches a data storage system including a host configured to provide a read request; a plurality of storage devices constituting a redundant array of independent disks (RAID); and a RAID controller configured to a plurality of read commands in response to the read request, the read commands being provided to the plurality of storage devices according to a RAID setting, wherein one data storage device of the plurality of data storage devices includes a nonvolatile memory device; an error handling information storage circuit to store error handling information; and an error detection and correction circuit configured to detect an error in data output from the nonvolatile memory device according 
Kim et al. (US Patent Application Publication No. US 20200081647 A1) teaches a storage device including a main storage including a plurality of nonvolatile memory devices, the main storage device configured to store data; and a storage controller configured to control the main storage. The storage controller is configured to, divide a plurality of memory blocks of the plurality of nonvolatile memory devices into a plurality of banks, assign each one of the plurality of banks into one of a) a plurality of sets and b) one free bank, each of the plurality of sets including at least one bank, perform data migration operation to transfer the data among the sets by using the one free bank in response to an input/output (I/O) request from an external host device while securing a specific I/O execution time, and control the data migration operation such that the I/O request is independent of the data migration operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114